         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BARBARA STEWART,

                               Plaintiff,                       1:19-CV-05960 (NRB)

        - against -


 MICHELE STEWART A/K/A MICHELE BOUMAN-
 STEWART,

                                Defendant.


             STIPULATION AND ORDER FOR THE PRODUCTION
     AND EXCHANGE OF CONFIDENTIAL INFORMATION FROM WILLIAM P.
                            STEWART, JR.

       This matter having come before the Court by stipulation of the parties for the entry of a

protective order, limiting the review, copying, dissemination and filing of confidential and/or

proprietary documents and information to be produced by William P. Stewart, Jr. and his

respective counsel in the course of discovery in this proceeding to the extent set forth below; and

the parties to this action and William P. Stewart, Jr. (the “parties”), by, between and among their

respective counsel, having stipulated and agreed to the terms set forth herein, and good cause

having been shown;

       IT IS HEREBY ORDERED that:

       1.      This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information from William P. Stewart, Jr. that merits confidential

treatment (hereinafter the “Documents” or “Testimony”).

       2.      William P. Stewart, Jr. may designate Documents produced, or Testimony given,

in connection with these proceedings as “confidential” or “highly confidential,” either by notation




                                               -1-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 2 of 12




on the Document, statement on the record of the deposition, written advice to the respective

undersigned counsel for the parties hereto, or by other appropriate means.

       3.      As used herein:

       (a)     “Confidential Information” shall mean all Documents and Testimony, and all

information contained therein, and other information designated as confidential, if such

Documents or Testimony contain personal and/or confidential information, proprietary business

information, competitively sensitive information, confidential financial information or data, or

other information the disclosure of which would, in the good faith judgment of the party

designating the material as confidential, be detrimental to the party or non-party, or to the

conduct of that party’s or non-party’s business or which otherwise is personal and confidential.

Documents previously exchanged by the parties to this action in discovery may not be

considered “Confidential” or “Highly Confidential” unless so designated by the parties to this

action pursuant to separate agreement.

       (b)     “Highly Confidential” means Confidential Information of such a highly sensitive

nature that disclosure of such information to another party to this case or to the officers,

directors, employees or agents of the opposing party could cause personal or competitive harm or

violate applicable law. The parties agree that properly designated Highly Confidential

Information is deserving of increased protection under this Protective Order, including greater

restrictions on its disclosure. Documents previously exchanged by the parties to this action in

discovery may not be considered “Confidential” or “Highly Confidential” unless so designated

by the parties to this action pursuant to separate agreement.

       (c)     “Designating party” shall mean William P. Stewart, Jr.




                                                 -2-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 3 of 12




       (d)     “Non-designating party” shall mean the party to these proceedings and/or any non-

party, with reference to Confidential or Highly Confidential Information, who has not so

designated that Information in connection with depositions, document production or otherwise.

       4.      The Non-designating party may, at any time, notify the Designating party that it

does not concur in the designation of a Document, Testimony or other material as Confidential

Information or Highly Confidential Information. If the Designating party does not agree to

declassify such Document, Testimony or material, the Non-designating party may move before

the Court for an order declassifying those Documents, Testimony or materials. If no such motion

is filed, such Documents, Testimony or materials shall continue to be treated as Confidential

Information or Highly Confidential Information.         If such motion is filed, the Documents,

Testimony or other materials shall be deemed Confidential Information or Highly Confidential

Information unless and until the Court rules otherwise.

       5.      Except with the prior written consent of the Designating party or by Order of the

Court, Highly Confidential Information shall not be furnished, shown or disclosed to any person

or entity except to:

       (a)     outside counsel for the parties to these proceedings and their associated attorneys,

paralegals and other professional personnel (including support staff) who are directly assisting

such counsel in the preparation of these proceedings for trial or other proceedings herein, are under

the supervision or control of such counsel, and who have been advised by such counsel of their

obligations hereunder;

       (b)     expert witnesses or consultants retained by the parties or their counsel to furnish

technical or expert services in connection with these proceedings or to give testimony with respect

to the subject matter of these proceedings at trial of this matter or other proceeding herein;




                                                -3-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 4 of 12




provided, however, that the parties shall not retain as expert witnesses or consultants individuals

who are or were employed or remunerated by (other than as a consequence of acting as an expert

witness or consultant in this case), or otherwise affiliated with, the parties or any entity affiliated

with the parties; and provided further that any such Highly Confidential Information is furnished,

shown or disclosed only in accordance with paragraph 8 hereof;

       (c)     the Court (subject to the provisions of paragraph 10 hereof);

       (d)     an officer before whom a deposition is taken, including stenographic reporters and

any necessary secretarial, clerical or other personnel of such officer, if furnished, shown or

disclosed in accordance with paragraph 11 hereof;

       (e)     hearing, trial and deposition witnesses who are the Designating party or an

employee of the Designating party, or are expert witnesses or consultants as contemplated by

subparagraph (b) above, and in either case, solely at the time of and for the purpose of those persons

providing sworn testimony; provided, however, that such Highly Confidential Information is

furnished, shown or disclosed only in accordance with paragraphs 10 and 11 hereof; and

       (f)     any other person agreed to in writing by the parties and, non-parties if the

Designating party is a non-party to these proceedings.

       6.      Except with the prior written consent of the Designating party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or entity

except to:

       (a)     parties and, in the case of corporate parties, personnel of such corporate party

actually engaged in assisting in the preparation of these proceedings for the trial, hearing or other

proceedings herein and who have been advised of their obligations hereunder;




                                                 -4-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 5 of 12




       (b)     counsel for the parties to these proceedings and their associated attorneys,

paralegals and other professional personnel (including support staff) who are directly assisting

such counsel in the preparation of these proceedings for trial, hearing or other proceedings herein,

are under the supervision or control of such counsel, and who have been advised by such counsel

of their obligations hereunder;

       (c)     expert witnesses or consultants retained by the parties or their counsel to furnish

technical or expert services in connection with this action or to give testimony with respect to the

subject matter of these proceedings at trial, hearing or other proceeding herein; provided, however,

that such Confidential Information is furnished, shown or disclosed only in accordance with

paragraph 8 hereof;

       (d)     the Court (subject to the provisions of paragraph 10 hereof);

       (e)     an officer before whom a deposition is taken, including stenographic reporters and

any necessary secretarial, clerical or other personnel of such officer;

       (f)     trial, hearing and deposition witnesses, if furnished, shown or disclosed in

accordance with paragraphs 10 and 11, respectively, hereof; and

       (g)     any other person agreed to in writing by the parties and non-parties if the

Designating party is a non-party to these proceedings.

       7.      Confidential Information or Highly Confidential Information shall be utilized by

the Non-designating party and its counsel only for purposes of these proceedings and for no other

purposes.

       8.      Before any disclosure of Confidential Information or Highly Confidential

Information is made to an expert witness or consultant pursuant to paragraph 5(b) or 6(c) hereof,

counsel for the Non-designating party shall obtain the expert’s written agreement, in the form of




                                                 -5-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 6 of 12




Exhibit A attached hereto, to comply with and be bound by its terms. Counsel for the party

obtaining the certificate shall supply a copy to counsel for the other party, except that any

certificate signed by an expert or consultant who is not expected to be called as a witness at the

hearing is not required to be supplied to the other party (but shall be obtained by the Non-

designating party and maintained).

       9.      Counsel for parties or non-parties shall have fifteen (15) days after receiving the

transcript of a deposition or trial to designate the transcript or portions thereof as Confidential.

       10.     Should the need arise for any of the parties to disclose Confidential Information or

Highly Confidential Information during trial, hearing or other proceeding before the Court,

including on motion, through argument or the presentation of evidence, such party may do so only

after taking such steps as the Court shall deem necessary to preserve the confidentiality of such

Confidential Information or Highly Confidential Information.

       11.     Other than as provided in paragraph 5 above, Highly Confidential Information may

not be shown to a deposition, hearing or trial witness without an Order from the Court or the

written consent of the Designating party. Any stenographer and trial, hearing or deposition witness

who is given access to Confidential Information and/or Highly Confidential Information shall,

prior thereto, be provided with a copy of this Stipulation and shall execute the certificate annexed

hereto as Exhibit A. Counsel for the party obtaining the certificate shall supply a copy to counsel

for the other party. Notwithstanding the foregoing, a deposition, hearing or trial witness who

refuses to execute the certificate may be shown Confidential Information and/or Highly

Confidential Information during the deposition, hearing or trial which indicates on its face that the

witness was the author, addressee, “cc”, “bcc” or that the witness otherwise had access to such

information previously and independently. In these circumstances, such Confidential Information




                                                  -6-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 7 of 12




and/or Highly Confidential Information shall continue to be treated by the parties and any other

person or entity, including the witness, as Confidential Information and/or Highly Confidential

Information in accordance with this Stipulation.

       12.     In the case of Documents, designation shall be made by stamping such Documents.

Any person receiving Confidential Information or Highly Confidential Information shall not reveal

or discuss such information to or with any person not entitled to receive such information under

the terms hereof.

       13.     Any Document, Testimony or information that may contain Confidential

Information that has been inadvertently produced without identification as to its “confidential”

nature, may be so designated by William P. Stewart, Jr. by written notice to the undersigned

counsel or counsel of record for the Non-designating party identifying the Document, Testimony

or information as “confidential” or “highly confidential” within a reasonable time following the

discovery that the Document, Testimony or information has been produced or provided without

such designation.

       14.     Extracts and summaries of Confidential Information or Highly Confidential

Information shall also be treated as confidential in accordance with the provisions of this

Stipulation.

       15.     The production or disclosure of Confidential Information or Highly Confidential

Information shall in no way constitute a waiver of each party’s or non-party’s right to object to the

production or disclosure of other information in these proceedings or in any other action.

       16.     If information subject to a claim of attorney-client privilege, work product and/or

any other privilege is inadvertently produced during the course of this proceeding, such production

shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of




                                                -7-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 8 of 12




attorney-client privilege, work product or any other privilege to which William P. Stewart, Jr.

would otherwise be entitled.

       17.     If a claim of inadvertent production is made with respect to information then in the

custody of another party, such other party must promptly return or destroy the information and any

copies it has; must not use or disclose the information until the claim has been resolved; and may

present the information to the Court by motion for a determination of the claim. Said motion shall

not assert as a ground for entering such an order the fact or circumstances of the inadvertent

production, except to the extent there is an issue as to whether or not the production was

inadvertent. The producing party must preserve the information until the claim is resolved.

       18.     An inadvertent production that is subject to this Stipulation does not serve as a

waiver of the privilege or protection in any other current or future Federal or State proceeding.

This Stipulation is binding on all third-parties and non-parties to this proceeding.

       19.     This Stipulation is entered into without prejudice to the right of any party or non-

party to seek relief from, or modification of, this Stipulation or any provisions thereof by properly

noticed motion to the Court or to challenge any designation of confidentiality as inappropriate.

       20.     This Stipulation shall continue to be binding after the conclusion of these

proceedings.

       21.     Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed a waiver of the right to object to or an admission as to the admissibility in evidence of

any facts, information, Testimony or Documents revealed, produced or elicited in the course of

disclosure.

       22.     Within sixty (60) days after the final termination of these proceedings by settlement

or exhaustion of all appeals, all Confidential Information or Highly Confidential Information




                                                 -8-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 9 of 12




produced or designated and all reproductions thereof, shall be returned to the party or non-party

who produced it, or shall be destroyed. In the event that any party chooses to destroy physical

objects and documents, such party shall certify in writing within sixty (60) days of the final

termination of this case that it has undertaken its best efforts to destroy such physical objects and

documents, and that such physical objects and documents have been destroyed to the best of its

knowledge. Notwithstanding anything to the contrary, counsel of record for the parties may retain

one copy of documents constituting work product, a copy of pleadings, motion papers, discovery

responses, deposition transcripts and deposition, hearing and trial exhibits. This Stipulation shall

not be interpreted in a manner that would violate any applicable cannons of ethics, codes of

professional responsibility or rules of professional conduct. Nothing in this Stipulation shall

prohibit or interfere with the ability of counsel for any party or non-party, or of experts specially

retained for this case, to represent any individual, corporation, or other entity adverse to any party

or its affiliate(s) in connection with any other matters.

       23.     This Order may be modified, amended or terminated only upon further Order of the

Court, entered by consent or on motion of any party or non-party for good cause shown, and is

without prejudice to the rights of a party or non-party to move for relief from any of its provisions,

or to seek or agree to different or additional protection for any particular material or information.




                                                 -9-
      Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 10 of 12




/s/ Catherine Pastrikos Kelly               /s/ David Marcus
MEYNER AND LANDIS, LLP                      MARCUS & CINELLI, LLP
David B. Grantz                             David P. Marcus, Esq.
Catherine Pastrikos Kelly                   8416 Main Street
100 Park Avenue, 16th Floor                 Williamsville, New York 14221
New York, New York 10016                    Telephone: (716) 565-3800
T: (973) 602-3466                           dmarcus@marcuscinelli.com
dgrantz@Meyner.com
Attorneys for Defendant Michele Stewart     Attorneys for Plaintiff Barbara Stewart
a/k/a Michele Bouman-Stewart


/s/ Richard De Palma
THOMPSON HINE LLP
Richard De Palma
335 Madison Avenue, 12th floor
New York, New York 10017
T: (212) 908-3969
richard.depalma@thompsonhine.com
Attorneys for Non-Party
William P. Stewart, Jr.




Dated: New York, New York
       December 16, 2020




                                          -10-
        Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 11 of 12




                                                EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BARBARA STEWART,

                                   Plaintiff,                    1:19-CV-05960 (NRB)

        - against -


 MICHELE STEWART A/K/A MICHELE BOUMAN-
 STEWART,

                                    Defendant.



I,                                               , state that:

       1.      My address is

                      .

       2.      My present employer is

                               .

       3.      My present occupation or job description is

                                                 .

       4.      I have received a copy of the Stipulation for the Production and Exchange of

Confidential Information (the “Stipulation”) entered in the above-entitled case on

                      .

       5.      I have carefully read and understand the provisions of the Stipulation.

       6.      I will comply with all of the provisions of the Stipulation.




                                                     -11-
         Case 1:19-cv-05960-NRB Document 93 Filed 12/16/20 Page 12 of 12




         7.    I will hold in confidence, will not disclose to anyone not qualified under the

Stipulation, and will use only for purposes of this arbitration, any Confidential Information or

Highly Confidential Information that is disclosed to me.

         8.    I will return all Confidential Information or Highly Confidential Information that

comes into my possession, and documents or things that I have prepared relating thereto, to

counsel for the party by whom I am employed or retained, or to counsel from whom I received

the Confidential Information or Highly Confidential Information.

         9.    I hereby submit to the jurisdiction of the U.S. District Court for the Southern

District of New York , for the purpose of enforcement of the Stipulation.

Dated:




                                               -12-
